  
 
IV 
112th CONGRESS 
2d Session 
H. RES. 656 
In the House of Representatives, U. S.,

May 16, 2012
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4970) to reauthorize the Violence Against Women Act of 1994, and providing for consideration of the bill (H.R. 4310) to authorize appropriations for fiscal year 2013 for military activities of the Department of Defense, to prescribe military personnel strengths for fiscal year 2013, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4970) to reauthorize the Violence Against Women Act of 1994. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill, modified by the amendment printed in the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions. 
2.At any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4310) to authorize appropriations for fiscal year 2013 for military activities of the Department of Defense, to prescribe military personnel strengths for fiscal year 2013, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services. After general debate, the Committee of the Whole shall rise without motion. No further consideration of the bill shall be in order except pursuant to a subsequent order of the House. 
 
Karen L. Haas,Clerk.
